Citation Nr: 1027749	
Decision Date: 07/23/10    Archive Date: 08/02/10

DOCKET NO.  08-31 709	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to a compensable evaluation for service-connected 
residuals of right spontaneous pneumothorax.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Peters, Associate Counsel

INTRODUCTION

The Veteran had active duty service from May 1966 to February 
1970.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a December 2007 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO), which denied the 
Veteran a compensable rating for his service-connected residuals 
of right spontaneous pneumothorax.  

The Veteran testified at a Board hearing before the undersigned 
Acting Veterans Law Judge in February 2009 in St. Petersburg, 
Florida; a transcript of that hearing is associated with the 
claims file.

This case was originally before the Board in February 2010, when 
it was remanded for additional development.  Specifically, the 
Board remanded in order for specified private treatment records 
to be elicited from the Veteran.  However, the Veteran did not 
respond to the letter and subsequently no release form was signed 
to enable VA to request the records.  The case was readjudicated 
in April 2010 and returned to the Board for further appellate 
review.  Therefore, the Board finds that the AMC has fully 
complied with its remand order, and the Board may proceed to 
adjudicate upon the merits of this case.  See Stegall v. West, 11 
Vet. App. 268 (1998) (A remand by the Board confers upon the 
claimant, as a matter of law, the right to compliance with the 
remand order).  


FINDINGS OF FACT

The Veteran is not shown to have any residuals of his right 
spontaneous pneumothorax throughout the appeal period, and his 
shortness of breath and other symptomatology is not related to 
that service-connected disability.




CONCLUSION OF LAW

The criteria for a compensable evaluation for service-connected 
residuals of right spontaneous pneumothorax have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.97, 
Diagnostic Code 6602 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans' Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & 
Supp. 2009)) defines VA's duty to assist a claimant in the 
development of a claim.  VA regulations for the implementation of 
the VCAA are codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a) (2009).

The notice requirements of the VCAA require VA to notify the 
Veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary information 
or evidence, if any, the claimant is to provide; and what subset 
of the necessary information or evidence, if any, VA will attempt 
to obtain. 38 C.F.R. § 3.159(b) (2009).  The requirements apply 
to all five elements of a service connection claim: veteran 
status, existence of a disability, a connection between a 
veteran's service and the disability, degree of disability, and 
effective date of the disability.  Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  VCAA notice must be provided to a 
claimant before the initial unfavorable decision on a claim for 
VA benefits by the agency of original jurisdiction (in this case, 
the RO).  Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  However, insufficiency in the timing or content of VCAA 
notice is harmless if the errors are not prejudicial to the 
claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 
2004) (VCAA notice errors are reviewed under a prejudicial error 
rule).

In this case, preadjudication VCAA notice was provided in a 
November 2007 letter in connection with his claim, regarding what 
information and evidence is needed to substantiate his claim for 
increase, as well as what information and evidence must be 
submitted by the Veteran and what information and evidence will 
be obtained by VA.  That letter additionally informed the Veteran 
how disability evaluations and effective dates are assigned, and 
the type evidence which impacts those determinations.  See 
Dingess, supra.  Accordingly, no further development is required 
with respect to the duty to assist.

Regarding the VA's duty to assist, the record also reflects that 
VA has made reasonable efforts to obtain relevant records 
adequately identified by the Veteran.  Specifically, the 
information and evidence that have been associated with the 
claims file include the Veteran's service treatment records, VA 
treatment records and examination reports, and the February 2009 
Board hearing transcript.

As discussed above, the VCAA provisions have been considered and 
complied with.  The Veteran was notified and aware of the 
evidence needed to substantiate his claim, the avenues through 
which he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  The Veteran was an active participant in the claims 
process by submitting evidence and argument, as well as 
presenting for a VA examination and testifying in a hearing in 
February 2009.  Thus, the Veteran was provided with a meaningful 
opportunity to participate in the claims process and has done so.  
Any error in the sequence of events or content of the notices is 
not shown to have affected the essential fairness of the 
adjudication or to cause injury to the Veteran.  Therefore, any 
such error is harmless and does not prohibit consideration of 
this matter on the merits.  See Conway, 353 F.3d at 1374; 
Dingess, 19 Vet. App. 473; see also ATD Corp. v. Lydall, Inc., 
159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis

Disability ratings are determined by applying the criteria set 
forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average impairment of 
earning capacity resulting from disability.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.1 (2009).  Separate diagnostic codes 
identify the various disabilities.  Disabilities must be reviewed 
in relation to their history.  38 C.F.R. § 4.1.  Other 
applicable, general policy considerations are: interpreting 
reports of examination in light of the whole recorded history, 
reconciling the various reports into a consistent picture so that 
the current rating may accurately reflect the elements of 
disability, 38 C.F.R. § 4.2 (2009); resolving any reasonable 
doubt regarding the degree of disability in favor of the 
claimant, 38 C.F.R. § 4.3 (2009); where there is a question as to 
which of two evaluations apply, assigning a higher of the two 
where the disability picture more nearly approximates the 
criteria for the next higher rating, 38 C.F.R. § 4.7 (2009); and, 
evaluating functional impairment on the basis of lack of 
usefulness, and the effects of the disability upon the person's 
ordinary activity, 38 C.F.R. § 4.10 (2009).  See Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).

Where entitlement to compensation has already been established 
and an increase in the disability rating is at issue, the present 
level of disability is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  Although the regulations do 
not give past medical reports precedence over current findings, 
the Board is to consider a veteran's medical history in 
determining the applicability of a higher rating for the entire 
period in which the appeal has been pending.  Id.; Powell v. 
West, 13 Vet. App. 31, 35 (1999).  Nevertheless, the Board 
acknowledges that a claimant may experience multiple distinct 
degrees of disability that might result in different levels of 
compensation from the time the increased rating claim was filed 
until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 
505 (2007).  The analysis in the following decision is therefore 
undertaken with consideration of the possibility that different 
ratings may be warranted for different time periods.

The Board has reviewed all of the evidence in the Veteran's 
claims file.  Although there is an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what evidence 
is needed to substantiate the claim and what the evidence in the 
claims file shows, or fails to show, with respect to the claim.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and 
Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Veteran was service-connected for his residuals of right 
spontaneous pneumothorax in a December 1970 rating decision, at 
which time he was assigned a noncompensable evaluation.  The 
Veteran filed for an increased rating in August 2007.  He was 
rated under Diagnostic Code 6814-6602, to analogize the Veteran's 
residuals of right spontaneous pneumothorax to bronchial asthma.  
On appeal, the Veteran asserts that he warrants higher than a 
noncompensable rating for his service-connected residuals of 
right spontaneous pneumothorax.

Under Diagnostic Code 6602, a 100 percent disability rating is 
warranted for an FEV-1 less than 40 percent predicted, or; FEV-
1/FVC less than 40 percent, or; more than one attack per week 
with episodes of respiratory failure, or; requires daily use of 
systemic (oral or parenteral) high dose corticosteroids or 
immuno-suppressive medications.  A 60 percent disability rating 
is warranted for an FEV-1 of 40 to 55 percent predicted, or; FEV-
1/FVC of 40 to 55 percent, or; at least monthly visits to a 
physician for required care of exacerbations, or; intermittent 
(at least three per year) courses of systemic (oral or 
parenteral) corticosteroids.  A 30 percent rating is warranted 
for an FEV-1 of 56 to 70 percent predicted, or; FEV-1/FVC of 56 
to 70 percent, or; daily inhalational or oral bronchodilator 
therapy, or; inhalational anti-inflammatory medication.  A 
10 percent rating is warranted for an FEV-1 of 71 to 80 percent 
predicted, or; FEV-1/FVC of 71 to 80 percent, or; intermittent 
inhalational or oral bronchodilator therapy.  38 C.F.R. § 4.97, 
Diagnostic Code 6602 (2009).

The Board notes that the Veteran's VA treatment records 
throughout the appeal period do not show that the Veteran sought 
treatment for any residuals of his right spontaneous 
pneumothorax.  In fact, on numerous occasions, the Veteran was 
shown to not have any shortness of breath and his respiratory 
effort was found to be normal.

The Veteran underwent a VA respiratory examination in December 
2007.  At that time, the Veteran reported that he had not 
experienced any recurrence of his spontaneous pneumothorax since 
1969, but that he was recently experiencing shortness of breath 
on exertion, intermittently.  He stated that he became short-
winded after walking a mile.  He also reported that he smoked a 
pack per day for 20 years, but that he quit 20 years ago.  
However, his wife still smoked inside the house and their car.  
The Veteran had not sought treatment for, or had any complaints 
of, spontaneous pneumothorax, nor were there any hospitalizations 
for that condition.  The VA examiner also noted a history of 
shortness of breath on moderate exertion, and noted that the 
Veteran has continued passive smoke exposure from his wife, as 
well as a his own history of 20 pack-years of smoking.  

Upon examination, the Veteran was noted as having no respiratory 
abnormalities, and chest x-rays were normal.  During the 
pulmonary function test (PFT), the Veteran's FEV-1 was 78.1 
percent and his FEV-1/FVC was 70 percent.  However, after the 
bronchodilator, the Veteran's FEV-1 improved to 82 percent, 
although his FEV-1/FVC decreased to 67 percent.  The Veteran was 
diagnosed with mild chronic obstructive pulmonary disease (COPD), 
which the VA examiner stated was not related to the Veteran's 
history of pneumothorax.  The Veteran was further diagnosed with 
no residuals of spontaneous pneumothorax.  The VA examiner 
concluded by stating that there was no impairment of the 
Veteran's usual daily activities due to his history of 
pneumothorax, and noted that she advised the Veteran to consider 
smoking cessation and to discuss smoking cessation with his wife.

The Veteran testified in his February 2009 hearing that the there 
was some missing information from the December 2007 examination 
report.  Specifically, the Veteran acknowledged that he was 98 
percent of what was expected during the PFT test.  However, he 
stated that he passed out during the examination from exerting 
himself too much, and that the examiner did not mention that in 
her report.  He stated that his wife, who could not attend the 
hearing, witnessed the Veteran's passing out.  The Veteran 
reiterated that he has experienced shortness of breath problems, 
but has not passed out since his PFT test.  The Veteran further 
testified that he was hypnotized in 1983 to quit smoking and has 
not smoked since that time.  

Given the foregoing evidence of record, the Board finds that a 
compensable evaluation is not warranted for the Veteran's 
service-connected residuals of right spontaneous pneumothorax.  
The Board notes that while the Veteran's FEV-1/FVC values are 
within the range for a compensable evaluation, the Veteran 
reported that he had no residual symptoms of spontaneous 
pneumothorax since 1969.  Moreover, the Veteran was diagnosed 
with mild COPD, which was not related to the Veteran's 
spontaneous pneumothorax and he was further shown to have no 
residuals of a spontaneous pneumothorax during the December 2007 
VA examination.  The Veteran has not had any treatment for or 
complaints of any residuals of right spontaneous pneumothorax 
throughout the appeal period.  

The Board is cognizant that it must attribute, and resolve 
reasonable doubt in favor of the Veteran, all of the 
symptomatology to the service-connected disability if it is not 
possible to separate the effects of the service-connected 
condition from the non-service-connected condition.  See 
Mittleider v. West, 11 Vet. App. 181, 182 (1998).  

Here, the Veteran is service-connected for residuals of right 
spontaneous pneumothorax and is also diagnosed with mild COPD, 
which is not service-connected.  However, the December 2007 VA 
examination clearly indicates that the symptoms demonstrated 
during the examination are due to the Veteran's mild COPD, which 
is unrelated to the residuals of right spontaneous pneumothorax.  
Moreover, the VA examiner was clear that the Veteran did not 
demonstrate any residuals of his spontaneous pneumothorax.  Given 
that the Veteran's shortness of breath and other symptomatology 
is not related to the Veteran's service-connected residuals of 
right spontaneous pneumothorax, the Board finds that a 
compensable evaluation must be denied in this case.  See 38 
C.F.R. § 4.97, Diagnostic Code 6814-6602.  Moreover, there are no 
other relevant diagnostic codes for consideration.  Indeed, the 
medical evidence has identified no symptomatology as relating to 
the service-connected spontaneous pneumothorax.  Thus, there 
being no symptoms, a higher evaluation could not be achieved 
under any other criteria.
 
The Board has also considered whether the Veteran's residuals of 
right spontaneous pneumothorax presents an exceptional or unusual 
disability picture as to render impractical the application of 
the regular schedular standards such that referral to the 
appropriate officials for consideration of an extraschedular 
rating is warranted.  See 38 C.F.R. § 3.321(b)(1) (2009); Bagwell 
v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor 
for extraschedular consideration is a finding that the evidence 
before VA presents such an exceptional disability picture that 
the available schedular evaluations for that service-connected 
disability are inadequate.  See Fisher v. Principi, 4 Vet. App. 
57, 60 (1993) ("[R]ating schedule will apply unless there are 
'exceptional or unusual' factors which render application of the 
schedule impractical.").  

Here, the rating criteria reasonably describe the Veteran's 
disability level and symptomatology and provide for consideration 
of additional symptomatology than is currently shown by the 
evidence.  Thus, his disability picture is contemplated by the 
rating schedule, and the assigned schedular evaluation is, 
therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 
(2008).  Consequently, referral for extraschedular consideration 
is not warranted. 

In sum, there is no support for a compensable evaluation for the 
Veteran's spontaneous pneumothorax for any portion of the rating 
period on appeal.  In so finding, the Board has considered the 
applicability of the benefit of the doubt doctrine.  However, as 
the preponderance of the evidence is against the Veteran's claim, 
that doctrine is not applicable in the instant appeal.  See 38 
U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 
1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-
56 (1990).


ORDER

A compensable evaluation for service-connected residuals of right 
spontaneous pneumothorax is denied.


____________________________________________
ERIC S. LEBOFF 
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


